 609319 NLRB No. 81PLUMBERS LOCAL 198 (STONE & WEBSTER)1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951 ). We have carefully examined the recordand find no basis for reversing the findings.2We agree with the judge's that Respondent Local 198 violatedSec. 8(b)(1)(A) and (2) by refusing to accept for referral and refus-
ing to refer Earnest Ford (a member of Local 60) to the Employer
on March 31, 1994. In arriving at this finding, the judge also found
that Respondent Local 198 designated certain officers of Local 60
as its agent for a certain limited purpose. We emphasize that Local
60 was neither a named respondent nor otherwise found liable here.3Consistent with the complaint allegations, we shall modify thejudge's recommended remedy to provide backpay only for the con-
sequential loss of work with Stone & Webster Engineering Corpora-
tion.1All dates are in 1994 unless otherwise indicated.United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of
the United States and Canada, Local Union No.
198, AFL±CIO, CLC (Stone and Webster Engi-
neering Corporation) and Earnest Ford. Case15±CB±3973October 31, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn July 20, 1995, Administrative Law Judge RobertC. Batson issued the attached decision. The Respond-
ent filed exceptions and a supporting brief. The Gen-
eral Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions1and briefs and hasdecided to affirm the judge's rulings, findings,2andconclusions and to adopt the recommended Order.3AMENDEDREMEDYHaving found that the Respondent has violated Sec-tion 8(b)(1)(A) and (2) of the Act, we shall order that
the Respondent cease and desist from such conduct
and take affirmative action designed to effectuate the
policies of the Act.Having found that the Respondent unlawfully deniedEarnest Ford referral to Stone & Webster Engineering
Corporation, we shall order that the Respondent make
him whole for any loss of earnings suffered as a result
of this unlawful conduct by paying him backpay equal
to the amount of wages that he would have earned had
he not been unlawfully denied referral to Stone &
Webster Engineering Corporation since March 31,
1994, less net interim earnings. Backpay and interest
is to be computed in the manner set forth in New Hori-zons for the Retarded, 283 NLRB 1173 (1987). Weleave to compliance proceedings the determination ofthe nature and extent of Ford's employment opportuni-
ties at Stone & Webster Engineering Corporation after
March 31, 1994, the date it failed to refer Ford.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, United Association of
Journeymen and Apprentices of the Plumbing and
Pipefitting Industry of the United States and Canada,
Local Union No. 198, AFL±CIO, CLC, its officers,
agents, and representatives, shall take the action set
forth in the Order.Andrea J. Goetze, Esq. and S.L. Hightower, Esq
., for theGeneral Counsel.Louis C. Robein, Esq. (Robein, Urann, & Lurye), ofMetairie, Louisiana, for the Respondent.DECISIONSTATEMENTOFTHE
CASEROBERTC. BATSON, Administrative Law Judge. This casewas heard by me at Baton Rouge, Louisiana, on May 22,
1995. The charge was filed by Earnest Ford, an individual,
on April 15, 1995. The complaint and notice of hearing was
issued on August 31, 1994,1by the Acting Regional Directorfor Region 15 of the National Labor Relations Board (the
Board), pursuant to the National Labor Relations Act (the
Act), on August 31, 1994, alleging that the Respondent
Union, United Association of Journeymen and Apprentices of
the Plumbing and Pipe Fitting Industry of the United States
and Canada, Local Union No. 198, AFL±CIO, CLC (Local198 or Respondent), had violated Section 8(b)(1)(A) and (2)
of the Act, on March 31, by failing and refusing to register
for referral and to refer Earnest Ford for employment with
Stone & Webster Engineering Corporation (the Employer),
because he had worked a nonunion job in Respondent's juris-
diction and for reasons other than failure to tender the peri-
odic dues and the initiation fee uniformly required for mem-
bership in the Union. It is further alleged that these acts at-
tempted cause the employer to discriminate against its Em-
ployees in violation of Section 8(a)(3) of the Act. The charge
and complaint were timely served upon Respondent. The Re-
spondent's answer to the complaint admits all procedural al-
legations, but denies that it violated the Act as alleged. On
May 19, 1995, an amendment to the complaint was issued
alleging that Jerry McManus and Charles Mouledous, offi-
cials of Respondents sister Local 60, were acting as agents
of Respondent on March 31. Respondent denied this allega-
tion.All parties were represented by counsel and were affordedfull opportunity to present all relevant testimony and evi-
dence, make oral arguments on the record, and to file
posttrial briefs. Counsel for the General Counsel filed a brief.
The Respondent did not. On consideration of the entireVerDate 12-JAN-9915:10 Jul 30, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31981apps04PsN: apps04
 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
record including oral arguments and the posttrial brief, Imake the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times Stone & Webster Engineering Cor-poration was a corporation with an office and place of busi-
ness located at St. Francisville, Louisiana (the jobsite), and
is engaged as a general contractor in the construction indus-
try. During the 12-month period ending July 31, in the con-
duct of its business purchased and received at the jobsite
goods and materials valued in excess of $50,000 from points
located outside the State of Louisiana. The complaint alleges,
the answer admits, the evidence establishes, and I find that
it was at material times here an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act.The complaint alleges, the answer admits, the evidence es-tablishes, and I find that the Union was a labor organization
within the meaning of Section 8(a)(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
Most of the underlying facts in this case are not in dispute.The complaint alleges and Respondent admits that Richard
Breaud, business agent, and Louis LeBlanc, financial sec-
retary of Respondent, are agents of Respondent. However,
Respondent denies that Jerry McManus, business agent of
Local 60, and Charles Mouledous, president and business
agent of Local 60, were acting as agents of Respondent dur-
ing the time of the relevant events here. Local 60 is located
in New Orleans, Louisiana, and Local 198 is located at
Baton Rouge, Louisiana, approximately 60 miles from New
Orleans.Earnest Ford, the Charging Party here, has been a memberin good standing of Local 60 for more than 20 years. He at-
tends the hiring hall calls at Local 60, Monday through Fri-
day at 7:30 a.m. when he is out of work and registers in the
out-of-work log for referral.The Employer, Stone & Webster, a general contractor inthe construction industry, has a contract with Entergy Cor-
poration to act as general contractor for the modification of
certain systems and to perform work in connection with re-
fueling outages at the River Bend Nuclear Power Plant lo-
cated at St. Francisville, Louisiana. In the performance of
this contract, the Employer employs various crafts of em-
ployees including pipefitters. The pipefitters at the jobsite arerepresented by the Local 198. The Employer's operations at
the jobsite are under the direction of Patrick Richter, project
manager.The Employer, is a party to a collective-bargaining agree-ment known as the General President's Project Maintenance
Agreement (hereinafter Agreement) which governs its rela-
tionship with Respondent Local 198. The agreement contains
provisions regarding the Employer's obligation to employ
pipefitters. More specifically, the agreement addresses refer-
rals and hiring at article 3. (G.C. Exh. 4.)In pertinent part the collective-bargaining agreement, sec-tion III, provides as follows:ARTICLEIII
: UNIONSECURITYANDREFERRAL
SECTIONI
: The Unions are recognized by the Con-tractors as a source of employment referrals. The appro-
priate Unions will be contacted except as provided
below.....SECTIONIII
: The above shall not restrict the Contrac-tor from soliciting and hiring qualified personnel from
any other source, provided the Unions are unable to ful-
fill manpower requirements within twenty-four (24)
hours, emergencies excluded.The Employer and the Respondent agree that the contractonly allowed the Employer to hire outside the Respondent's
hiring hall if the Respondent failed to supply the requested
number of pipefitters and other crafts in its jurisdiction with-
in a 24-hour period.The Employer and the Respondent admit their practice re-garding the hiring of pipefitters on the jobsite. Whenever the
Employer needed to hire pipefitters Richter, the Employer's
jobsite project manager, called the Respondent requesting a
number of pipefitters, and then followed up the telephone
call with a letter. pipefitters referred to the Employer would
supply referral slips from Respondent. Richter testified that
the Employer only hired pipefitters referred by Respondent,
and did not hire pipefitters referred from Local 60. Richter
testified that the Employer has never had to rely on any other
source for pipefitters to work an outage for the Employer at
the jobsite. Richter asserted, that the Employer has never had
to hire pipefitters ``off the street.''The relevant events here occurred in late March. ProjectManager Patrick Richter testified that he was ``manning up''
for a refueling outage at the River Bend Nuclear Station at
which time his need for craftsmen supplied by Local 198 andother unions might rise from about 45 employees to 400 or
more. To fulfill this obligation, in late March he telephoned
Local 198 and requested 50 pipefitters to report on April 4.
This telephonic request was followed by a letter dated March
29, 1994, to Local 198 Financial Secretary Louis LaBlanc
from Richter confirming the order for 50 pipefitters and des-
ignating the racial and gender percentages in accordance with
its equal employment opportunities program. (G.C. Exh. 6)On Thursday, March 31, Local 60 received a request foras many pipefitters as it could provide to Local 198 to work
on the refueling outage at the River Bend project commenc-
ing Monday, April 4. Both Local 60 President and Business
Agent Charles Mouledous and Business Agent Jerry
McManus were present and managing the referrals from the
hiring hall on that date. It appears that on that date there
were 29 pipefitters signed up on ``out of work list'' for refer-
ral, including the Charging Party here, Earnest Ford. While
there is some conflict between the testimony of Ford and
pipe fitter Ronnie Gooden who testified in support of Ford
and what he was told at Local 60 about his request for refer-
ral to Local 198, and that of McManus and Mouledous as
to which of them made the ``call out'' for the job on that
date, I credit Mouledous and McManus that Mouledous made
the ``call out'' and handled the referrals. I believe that Ford
and Gooden were mistaken and confused when they testified
that it was McManus who made the ``call out'' and had the
communications with Local 198 Business Agent Richard
Breaud.VerDate 12-JAN-9915:10 Jul 30, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31981apps04PsN: apps04
 611PLUMBERS LOCAL 198 (STONE & WEBSTER)2It appears from the context that Local 198 would have to supplythis information to Stone & Webster as early as possible so that asecurity check could be run as was required for the job.3This incident will be discussed more fully below.4Even if this were the case it would not alter the fact that he didtalk to Mouledous.As noted above, I find that Local 198 Business AgentBreaud called Mouledous with the request for pipefitters for
the River Bend job. Indeed Mouledous testified that Breaud
asked for ``pipefitters, welders, plumbersÐwhoever.''
Mouledous then went into the hall and told the members
there that he had a job in Baton Rouge that needed people
and told them approximately how long the job was expected
to last, the rate of pay, hours, et cetera. He then advised that
anyone interested to come up to the table and give him their
name and social security number.2Fifteen to 20 of the mensigned up for referral on that date, including Earnest Ford,
supplied this information indicating an interest in working
the job. (Tr. 124, 125.)After acquiring the names and information on all those in-terested, Mouledous returned to his office and called Richard
Breaud and supplied same to him. Breaud asked him to hold
on for a minute and upon returning Breaud said, ``Don't
send Ford.'' Mouledous testified that he was a little hazy
about why, rather than Louis LeBlanc had said he did not
want Ford working out of that Local. (Tr. 126.) Mouledous
said he could not remember if LaBlanc said why. He also
testified that Ford was and had been a member in good
standing in Local 60 for more than 15 years and he was not
aware of any charges or problems with him.Mouledous then called Ford into his office and asked Fordif he had any problems with Local 198 and told him to save
himself a trip up to Baton Rouge, that the man had said they
wouldn't accept him. He told Ford he was just trying to save
him a ride up there. In response to Mouledous inquiry of
problems Ford might have with Local 198, Ford told him it
was an ``old scar'' that went back to a time Local 198 had
asked him to leave a job and he refused.3On cross-examina-tion Mouledous testified that he was just trying to save Ford
a trip up there but finally told him that if he wanted to he
could go on up there and try to get his business straightened
out. Ford did not go to Local 198. All the pipefitters referred
by Local 60 were hired by Stone & Webster for the River
Bend job.Ford's version, substantially corroborated by Gooden, doesnot differ significantly from that of Mouledous, except that
Ford and Gooden had mistakenly believed that McManus
had made the ``call out.'' Ford testified that McManus had
told him they did not want him up at Local 198 and to talk
to Charlie Mouledous.4It appears that Ford was under theimpression that McManus had told him Louis LeBlanc did
not want him at Local 198 because he had worked a non-
union job in the jurisdiction of Local 198. McManus also ap-
peared to support the fact that it had been Mouledous who
made the ``call out'' on March 31.In substance it is the foregoing facts upon which the Gen-eral Counsel alleges a violation of the Act, that is that Re-
spondent refused to refer Ford for reasons other than failure
to tender the periodic dues and the initiation fee uniformly
required for membership.The record reveals two separate incidents involving Fordand Local 198 which might explain why Ford was rejectedby Local 198. The first was in the spring of 1992 when Fordhad been referred by Local 60 to Local 198 for a job in the
jurisdiction of Local 198. When members were referred be-
tween these sister locals it appears they do not need a ``trav-
elers card'' but merely a referral notification by the respec-
tive Locals. Apparently the referral in 1992 was for work
with the Employer here. In any event Ford was working pri-
marily with members of Local 198. When the job began
winding down either Breaud or Louis LeBlanc asked JerryMcManus to ask Ford to quit the job to avoid layoff of
members of Local 198. McManus relayed this request to
Ford who told him that because he had illness in the family
he could not quit because he would not be eligible for unem-
ployment compensation, but that he would be eligible for un-
employment compensation if he took a layoff in a reduction
in force so that he could draw such compensation. Ford was
one of the last employees to be laid off from that job after
Local 198's steward had also been laid off.The other incident occurred in June 1993, when Ford wasbrought up on internal union charges by a rank-and-file
member of Local 198 alleging that Ford had worked a non-
union job in Respondent's jurisdiction. A hearing on that
charge was held on June 7 by the executive board and re-
ported to the membership at a regular meeting. Neither the
member bringing the charges or Ford appeared for the hear-
ing. Accordingly, by letter dated June 11, 1993, LeBlanc no-
tified Ford that the executive board had found him innocent.
(G.C. Exh. 3.)As noted, the Respondent did not file a posttrial brief.However, apparently anticipating the General Counsel's argu-
ment that Ford had not worked out of Local 198 since he
had been charged with working a nonunion job in Respond-
ent's jurisdiction. Respondent called Jeff Armstrong. Arm-
strong had been employed by Local 198 as an organizer
since February. In early February, Ford was at the Local 198
hiring hall and Armstrong testified that when there was no
other work available Ford approached him and volunteered
to participate in the ``salting'' campaign at Fluor Daniel In-
corporated which he was trying to organize. Ford testified in
substance that he was approached by Armstrong to assist in
the campaign. Ford went to Fluor Daniel and made applica-
tion but was not hired. Armstrong testified that he told Ford
to put ``voluntary union organizer'' on his application. How-
ever, he testified his notes indicated he told Ford not to des-
ignate himself as a union organizer. However, Respondent
knew full well that Fluor Daniel was not going to hire any
union adherents.In any event, on March 31, Armstrong on behalf of Local198 filed a charge alleging 8(a)(1) and (3) violations against
Fluor Daniel for refusing to hire seven individuals, including
Ford. (R. Exh. 1.)III. ANALYSISANDCONCLUSIONS
A. Exclusive Hiring HallIt is well settled that an exclusive hiring hall is createdwhen the union and the employer enter into and abide by an
agreement like, or similar, to the General President's Project
Maintenance Agreement here in effect. Richter testified that
he had never hired employees other than through referral by
Local 198. See Plumbers Local 803 (Bechtel Constructors),309 NLRB 1034 (1992), and cases cited therein. The BoardVerDate 12-JAN-9915:10 Jul 30, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31981apps04PsN: apps04
 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5See Davlan Engineering, 283 NLRB 803 (1987), citing Restate-ment 2d, Agency §3(2) (1958).
has also found that without respect to any contractual lan-guage, the past practice of the parties demonstrates an exclu-
sive hiring hall arrangement because of the Employer's con-
sistency in hiring exclusively from those applicants referred
by a union. See Iron Workers Local 118 (California Erec-tors), 309 NLRB 808 (1992).Accordingly, the Respondent and the Employer have main-tained and operated an exclusive hiring hall and Respondent
owes and owed a duty of fair representation to applicants
using its hiring hall.B. Local 60's Agency Status of RespondentDuring the hearing I granted the General Counsel's motionto amend the complaint to allege that President and Business
Agent Charles Mouledous and Business Agent Jerry
McManus of Local 60 were agents of Respondent Local 198
with respect to the relevant events here. The Respondent de-
nied this allegation.It is well settled that the Board recognizes the generalagency principal that an entity or individual may be author-
ized to act as a special or limited purpose agent, i.e. an agent
authorized to conduct a single transaction or series of trans-
actions which does not involve continuity of service.5In some respects the facts here are similar to those inPlumbers Local 513, 264 NLRB 415, 416 (1982), where theRespondent's business agent was asked in person by one sis-
ter local's business manager and by telephone by another sis-
ter local's business manager to provide the sister locals with
employees for the sister locals' contractors. The Respond-
ent's business agent then contacted his members to determine
if they were willing to travel to work out of another local.
The members who expressed a willingness were told to re-
port to the respective sister locals in order to be referred to
a job. In Local 513 the Board found that Respondent's busi-
ness agent in making the requested referral was acting as an
agent of the sister locals.In Local 513 the Board stated:Thus, the Board has adopted the fundamental rule ofagency that ``authority to act as an agent in a given
manner will be implied whenever the conduct of the
principal is such as to show that he actually intended
to confer the authority.''Accordingly, I find that when Respondent's admittedagent, Breaud, telephoned Local 60 President and Business
Agent Charles Mouledous requesting him to provide pipe-
fitters from Local 60's hiring hall to aid Respondent in the
performance of its duty in the operation of its exclusive hir-
ing hall agreement with the employer, and directing any
pipefitters referred to report to Respondent's hiring hall for
referral by it to the employer the Respondent expressly des-
ignated Local 60 as its agent for that purpose. Thus, Re-
spondent owed a duty of fair representation to all members
of Local 60 available and willing to accept referral to the
employer. Ford was one of those members.C. Respondent's Refusal to Accept Ford for ReferralIt is well settled as the Board found in Iron Workers Local118 (California Erectors), 309 NLRB 808 (1992), that aparty attempting to demonstrate that a union has violated its
duty of fair representation by departing from hiring hall rules
and thereby affecting employment opportunities need not
show invidious or unfair motivation. ``Such departures, ab-
sent some justification related to the efficient operation of the
hiring hall, are arbitrary actions and inherently breach the
duly of fair representation owed to all hiring hall user and
violates the Act.''Ford was a member in good standing of Local 60. He wasavailable for work on March 31, 1994, and he was qualified
to accept the referral from Respondent's hiring hall. There-
fore, Breaud's direction to Mouledous not to send Ford as
an applicant from Local 60 for referral to the Employer, a
statement which was conveyed to Ford, was not refuted, as
Breaud was not called to testify and, therefore, remains
undenied and is arbitrary and in violation of Respondent's
duty of fair representation.The Respondent had an established procedure for procur-ing applicants from its sister local, Local 60. It is admitted
that Respondent accepted every Local 60 member who re-
sponded to the ``call out'' with the exception of Ford. Re-
spondent failed to follow established procedures in Ford's
case. Mouledous read Breaud the list of names and social se-
curity numbers of applicants from Local 60 for referral to the
Employer through Respondent, and Breaud told Mouledous
not to send Ford for referral to the Employer. Accordingly,
on the facts in the record it is found that Respondent violated
Section 8(b)(1)(A) and (2) of the Act because of arbitrarily
failing to follow its established system for referrals.In view of the undenied and credited testimony ofMouledous that Breaud told him Local 198 would not accept
Ford for referral to the employer, and Mouledous so advised
Ford, it would have been futile for Ford to have reported to
Local 198 for referral.In summary Ford was discriminated against in violation ofSection 8(b)(1)(A) and (2) because the Respondent refused to
accept him for referral to the Employer.CONCLUSIONSOF
LAW1. Stone & Webster Engineering Corporation is an em-ployer engaged in commerce within the meaning of Section
2(6) and (7) of the Act.2. United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United States
and Canada, Local Union No. 198, AFL±CIO, CLC are labor
organizations within the meaning of Section 2(5) of the Act.3. Local 198 and the Employer were parties to an exclu-sive hiring hall agreement at all times herein relevant.4. By Local 198's refusal to accept for referral and its re-fusal to refer Earnest Ford to employment with the Employer
on March 31, 1994, Respondent has violated Section
8(b)(1)(A) and (2) of the Act as alleged in the complaint;
and the Respondent Union has thereby engaged in unfair
labor practices affecting commence within the meaning of
Section 2(6) and (7) of the Act.VerDate 12-JAN-9915:10 Jul 30, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31981apps04PsN: apps04
 613PLUMBERS LOCAL 198 (STONE & WEBSTER)6Under New Horizons, interest is computed at the ``short termFederal rate'' for the underpayment of taxes as set out in the 1986
amendment to 26 U.S.C. §6621. Interest accrued before January 1,

1987 (the effective date of the amendment) shall be computed as in
Florida Steel Corp., 281 NLRB 651 (1977).7If no exceptions are filed as provided by 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommended
Order shall, as provided in 102.48 of the Rules, be adopted by the
Board and all objections to them shall be deemed waived for all pur-
poses.8If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''REMEDYHaving found that the Respondent has violated Section8(b)(1)(A) and (2) of the Act as set forth above, it will be
recommended that it be ordered to cease and desist from
such conduct and take affirmative action designed to effec-
tuate the policies of the Act.Having found that Respondent unlawfully denied consider-ation for referral and referral of Earnest Ford it shall be or-
dered to make him whole for any loss of earnings suffered
as a result of the discrimination against him by payment to
him of sums of money equal to that which he normally
would have earned as wages from the date of discrimination
against them until such time as Respondent properly refers
him to employment pursuant to the lawful operation of its re-
ferral system, less net earnings during such period. Backpay
and interest thereon is to be computed in the manner set
forth in New Horizons for the Retarded, 283 NLRB 1173(1987).6Respondent will be ordered to operate its referral systemin a nondiscriminatory manner.On the basis of these findings of fact and conclusions oflaw and on the entire record in this case, I issue the follow-
ing recommended7ORDERThe Respondent, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of the
United States and Canada, Local Union No. 198, AFL±CIO,
CLC, its officers, agents, and representatives, shall1. Cease and desist from
(a) Failing and refusing to register for referral its memberin good standing. Earnest Ford, or any other member in good
standing in accordance with its exclusive hiring hall agree-
ment with Stone & Webster Engineering Corporation, or any
other employer with whom it has an exclusive hiring hall
agreement.(b) In any like or related manner breaching its duty of fairrepresentation for all its members and members of Local 60
or other sister locals in the operation of its hiring hall.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Maintain and operate its hiring hall and job referralsystem in a nondiscriminatory manner.(b) Make Earnest Ford whole for any loss of earnings suf-fered as a result of the discrimination against him by pay-ment to him of sums of money and other benefits equal tothat which he would have earned but for the Respondent's
discrimination against him in the manner set forth in the
remedy section of this decision.(c) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social security payment records, timecards, personnel
records and reports, and all other records necessary to ana-
lyze the amount of backpay due under the terms of this
Order.(d) Post in conspicuous places of its business office andmeeting places copies of the attached notice marked ``Ap-
pendix.''8Copies of the notice, on forms provided by theRegional Director for Region 15, after being signed by theRespondent's authorized representative, shall be posted by
the Respondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered by any
other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent has taken
to comply.APPENDIXNOTICETOMEMBERSPOSTEDBYTHE
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid and protection
To choose not to engage in any of these concertedactivitiesWEWILLNOT
fail or refuse to register for referral ourmember in good standing, Earnest Ford, or any other mem-
ber in good standing in accordance with our exclusive hiring
hall agreement with Stone & Webster Engineering Corpora-
tion or any other employer with whom we have an exclusive
hiring hall agreement.VerDate 12-JAN-9915:10 Jul 30, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31981apps04PsN: apps04
 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
make Earnest Ford whole for any loss of earn-ings and other benefits he may have suffered as a result of
our discrimination against him.WEWILL
maintain and operate our hiring hall job referralsystem in a nondiscriminatory manner.UNITEDASSOCIATIONOF
JOURNEYMENAND
APPRENTICESOF
THEPLUMBINGAND
PIPEFITTINGINDUSTRYOF
THEUNITEDSTATESANDCANADA, LOCALUNIONNO. 198, AFL±CIO, CLCVerDate 12-JAN-9915:10 Jul 30, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31981apps04PsN: apps04
